UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5148



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DIIJON TIMMONS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CR-04-92)


Submitted:   May 26, 2006                     Decided:   June 7, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant. John
L. Brownlee, United States Attorney, Jean B. Hudson, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Diijon Timmons pled guilty to conspiracy to distribute in

excess of 1.5 kilograms of cocaine base, 21 U.S.C. § 846 (2000),

and using and carrying a firearm during and in relation to a drug

trafficking    crime,         18   U.S.C.   §   924(c)     (2000).      Timmons     was

sentenced to 235 months in prison for the drug offense and a

consecutive    120-month           term   for   the   firearm    offense,     for    an

aggregate sentence of 355 months in prison.                  Timmons now appeals,

challenging his sentence as unreasonable.                  We affirm.

            After United States v. Booker, 543 U.S. 220 (2005), a

district    court    is       no   longer    bound    by   the   sentencing    range

prescribed by the sentencing guidelines, which are now advisory.

See United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).

However, in determining a sentence post-Booker, sentencing courts

are required to consider the correctly calculated guideline range

and the factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 &

Supp. 2005).    Id.           We will affirm a post-Booker sentence if it

falls within the statutorily prescribed range and is reasonable.

Id.   at   546-47.        A   sentence      that   falls   within    the   correctly

determined guideline range is presumptively reasonable.                       United

States v. Green, 436 F.3d 449, 457 (4th Cir. 2006), cert. denied,

__ U.S. __, 2006 WL 1057741 (U.S. May 22, 2006) (No. 05-10474).

            Here, the district court sentenced Timmons within the

statutorily prescribed ranges, see 21 U.S.C. § 841(b)(1)(A) (2000);


                                          - 2 -
18 U.S.C. § 924(c)(1)(A)(iii), and within the properly calculated

guideline range.   The court also took note of Timmons’ Position

Statement Regarding Sentencing, in which Timmons’ attorney argued

that a 240-month aggregate sentence would be appropriate in light

of the sentencing factors set forth at § 3553(a).     We therefore

conclude that the sentence imposed is reasonable.

          We accordingly affirm.   We dispense with oral argument

because the facts and legal contentions are adequately set forth in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -